Case 2:20-cv-00146 Document 139 Filed 08/02/21 Page 1 of 4 PagelD #: 4212

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF WEST VIRGINIA

AT CHARLESTON

AMBER D. HALL, )

)

Plaintiff, )

)

v. )
GESTAMP WEST VIRGINIA, LLC, Civil Action No.: 2:20-cv-00146

BARRY HOLSTEIN, KENNETH )

SUPRENANT & SCOTT HUGHES, )

Defendant. )

Yes

No

1)

PLAINTIFE’S PROPOSED VERDICT FORM

Do you, the members of the jury, find, based on a preponderance of the evidence
that the Defendant discriminated against Plaintiff, Amber Hall, by terminating her
employment based, in whole or in part on her disability?

 

 

Yes

No

2)

Do you, the members of the jury, find, based on a preponderance of the evidence
that the Defendant failed to accommodate Amber Hall for her disability, prior to the
termination?

 

 

3)

Do you, the members of the jury, find, based on a preponderance of the evidence
that the Defendant failed to accommodate Amber Hall for her disability, prior to
her having to leave work, by failing to provide her with time off she was permitted
pursuant to the FMLA.
Case 2:20-cv-00146 Document 139 Filed 08/02/21 Page 2 of 4 PagelD #: 4213

Yes

 

No

 

4) Do you, the members of the jury, find, based on a preponderance of the evidence
that the Defendant terminated Amber Hall due to her request for FMLA leave?

Ves

 

No

 

5) Do you, the members of the jury, find, based on a preponderance of the evidence
that the Defendant failed to provide Amber Hall all of her leave pursuant te FMLA
9

Yes

 

No

 

6) Do you, the members of the jury, find, based on a preponderance of the evidence
that the Defendant failed to accommodate Amber Hail for her disability, before OR
after she had to leave work, by failing to work with her to determine what
reasonable accommodation could be offered to allow her to continue her job?

Yes

 

No

 

7) If you have check yes to any, or all, of the above questions please answer the
following:

a. You the jury, finding, the defendant was either discriminated against due to
her disability, and/or was not provided an accommodation may award
damages for lost wages as follows:

i. Back Pay, or pay that Hall could have
earned from the date of her employment separation to the present day
(you are, if you award Back Pay, are instructed to award lost benefits
as well — include the total award, do not attempt to break down what
is pay and what is benefits):

2
Case 2:20-cv-00146 Document 139 Filed 08/02/21 Page 3 of 4 PagelD #: 4214

$

 

ii. Front Pay, or pay that Amber Hall could have
earned from the present day — through the date of her expected
retirement age (you are, if you award Front Pay, are instructed to
award lost benefits as well — include the total award, do not attempt to
break down what is pay and what is benefits):

$
b. You the jury, finding, the Plaintiff was either discriminated against due to

her disability, and/or was not provided an accommodation may award
damages for the following:

 

 

i. Annoyance: $
ii. Inconvenience: $
iii, Aggravation $

 

ce. You the jury, if you find the Defendant acted willful, wanton, reckless, or
grossly negligent, may award punitive damages, if you find that the
Defendant did act grossly negligent, reckless, wanton, or willful, provide the
amount of punitive damages you award below:

$

AMBER D. HALL,
By Counsel:

 

 

drian Hoosier, II (WVSB# 10013)
oosier Law Firm, PLLC
213 Hale Street, Suite 100
Charleston, West Virginia 25301
T: 681-215-0642
F: 681-245-6192
C: 304-767-9482
adnan¢ehlfwy.com

Paralegal: debra@hlfwv.com

 
Case 2:20-cv-00146 Document 139 Filed 08/02/21 Page 4 of 4 PagelD #: 4215

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF WEST VIRGINIA
CHARLESTON

AMBER D. HALL,

Plaintiff,
Vv. Civil Action Number: 2:20-cv-00146
Judge: John T. Copenhaver, Jr.

GESTAMP WEST VIRGINIA, LLC,
BARRY HOLSTEIN,

KENNETH SUPRENANT,

& SCOTT HUGHES,

Defendants.

CERTIFICATE OF SERVICE
I, D. Adrian Hoosier, II, counsel for Plaintiff, do hereby certify that ] have served
the foregoing PLAINTIFF’S PROPOSED VERDICT FORM, via United States District
Court E-filing, on this the 2" day of August, 2021, to the following:

Hendrickson & Long, PLLC
Attention: Raj A. Shah
Post Office Box 11070

Charleston, West Virginia 25339

Burr & Forman, LLP
Attention: Ronald W. Flowers, Jr.
420 North 20" Street, Suite 3400
Birmingham, Alabama 35203

 

Paar Hoosier, II, Esquire WVSB #10013

“
